 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   Julia Vega,                                        Case No.: 19-cv-00663-BEN-BGS
14                                     Plaintiff,
                                                        ORDER:
15   v.                                                   (1) GRANTING JOINT MOTION
                                                              FOR ORDER TO EXTEND
16   Honeywell International, Inc.,
                                                              EXPERT DISCOVERY AND
17                                    Defendant.              PRETRIAL MOTION
                                                              DEADLINE
18
                                                          (2) MOOTING PRIOR JOINT
19                                                            MOTION FOR AN ORDER TO
                                                              EXTEND EXPERT
20
                                                              DISCOVERY
21
                                                        [ECF NOS. 48, 49]
22
23
           Currently before the Court is the parties’ Joint Motion for an Order to extend expert
24
     discovery and the pretrial motion deadline.1 (ECF No. 49.) The request is based on the
25
26
27
     1
      In light of this Joint Motion (ECF No. 49), the parties’ March 13, 2020 Joint Motion to
28   extend expert discovery (ECF No. 48) is deemed MOOT.
                                                    1
                                                                              19-cv-00663-BEN-BGS
 1   need for the remaining expert depositions to take place via videoconference in light of
 2   restrictions placed on counsel regarding non-essential travel during the COVID-19
 3   pandemic. (See ECF No. 49 ¶¶ 6–8.) Further, Plaintiff’s experts are no longer available
 4   on their noticed deposition dates for reasons associated with the COVID-19 pandemic. (Id.
 5   ¶ 9.) The parties request that the expert depositions of Dr. Dominick Addario, Dr. Alison
 6   Reminick, and Dr. Matthew Carroll be permitted to take place on April 24, April 16 and
 7   23, and May 4, 2020 respectively. (Id. ¶¶ 10–11.) The current expert discovery cut off is
 8   March 31, 2020. (ECF No. 37.)
 9         Additionally, the parties request that the April 20, 2020 pretrial motions deadline be
10   continued one month until May 20, 2020 to avoid concurrently conducting expert
11   depositions and preparing summary judgment briefing. (ECF No. 49 ¶ 9.)
12         Good cause appearing (see Chief Judge Order No. 18), the parties’ Joint Motion
13   (ECF No. 49) is GRANTED. Accordingly, IT IS HEREBY ORDERED that:
14         (1) the parties have until May 4, 2020 to complete the expert dispositions via video
15            conference for Dr. Dominick Addario, Dr. Alison Reminick, and Dr. Matthew
16            Carroll as outlined above; and
17         (2) the pretrial motions deadline is continued until May 20, 2020.
18   All other dates and deadlines set forth in the operative scheduling order (ECF No. 10)
19   remain in effect.
20         IT IS SO ORDERED.
21   Dated: March 31, 2020
22
23
24
25
26
27
28

                                                  2
                                                                               19-cv-00663-BEN-BGS
